--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.42
 
VOTING AGREEMENT


           This Voting Agreement, dated as of September  __, 2013, (this
"Agreement"), is entered into by and among Stephen W. Tunks, an individual
(“Tunks”), and  Luciana D’Alessandris, Jim Vogiatzis, Michael Zitser and Sergey
Kartsev (collectively the “Shareholders” and individually each a “Shareholder”),
each a “Party” and collectively the “Parties”.


RECITALS:


A.  
Tunks is the Chief Executive Officer, President and a director of Eco-Tek Group,
Inc., a Nevada corporation (the “Company”);



B.  
The Shareholders currently own an aggregate of 1,000 shares of the Series A
preferred stock of the Company (the “Shares”), with each Shareholder
individually owning 250 Shares; and



C.  
The Shareholders desires to provide Tunks a voting proxy to vote the Shares at
any meeting of the Company, pursuant to any consent to action without meeting of
the Company, and/or any other event which may require or may allow for the vote
of the Shares, pursuant to the terms and conditions below.



NOW, THEREFORE, for $10 and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:


1. The Shares.  Any interest or other voting securities, or the voting rights
relating thereto, of the Company that may be owned, held or subsequently
acquired in any manner, legally or beneficially, directly or indirectly, of
record or otherwise, by the Shareholders, other than the Shares, at any time
during the term of this Agreement as (a) a result of the ownership of the Shares
whether issued incident to any split, dividend, conversion, increase in
capitalization, recapitalization, merger, consolidation, reorganization, or
other transaction; and (b) any additional voting shares or other voting
securities of the Company, or the voting rights relating thereto, that may be
owned, held or subsequently acquired in any manner, legally or beneficially,
directly or indirectly, of record or otherwise, by the Shareholders from time to
time during the Term of this Agreement; shall be included within the term
"Shares" as used herein and shall be subject to the terms of this
Agreement.  Notwithstanding the above, any shares of common stock of the Company
currently held by the Shareholders shall not be deemed to be a part of the
Shares or included in this Agreement.


2. Due Authority. Each of the Shareholders, jointly and not severally,
represents that they have full power and authority to execute and deliver this
Agreement and to perform their obligations hereunder and consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by or on behalf of each of the Shareholders and constitutes a legal,
valid and binding obligation of each Shareholder, enforceable against it in
accordance with its terms.



Page 1 of 6
Voting Agreement
 
 

--------------------------------------------------------------------------------

 



3. No Conflict; Consents.
 
a.  
The execution and delivery of this Agreement by the Shareholders does not, and
the performance of this Agreement by the Shareholders will not, require any
consent, approval, authorization or permit of, filing with (except for
applicable requirements, if any, of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")), or notification to, any government or regulatory
authority by the Shareholder.



b.  
No other person or entity has, or will have during the Term (as defined below),
any right, directly or indirectly, to vote or control or affect the voting of
the Shares.



4. Title to Shares; Certificate Form. Each Shareholder is (a) the record owner
of the Shares free and clear of any proxy or voting restriction other than
pursuant to this Agreement; and (b) has sole voting power with respect to the
Shares.


5. Covenants of Shareholders.  Each Shareholder hereby covenants and agrees as
follows:


a.  
Transfer of Shares. During the Term (as defined below) each Shareholder shall
not, and shall not permit anyone else to, (i) sell, transfer, encumber, pledge,
assign or otherwise dispose of any of the Shares, (ii) deposit the Shares into a
voting trust or enter into a voting agreement or arrangement with respect to the
Shares or grant any proxy or power of attorney with respect thereto, or (iii)
enter into any contract, option or other legally binding undertaking providing
for any transaction provided in (i) or (ii) hereof (each a “Transaction”),
unless such Shareholder has received prior written authorization for such
Transaction from Tunks or unless the proposed transferee or pledgee shall have
entered into a written agreement with Tunks, containing terms and conditions
satisfactory to Tunks, in which such transferee or pledgee shall agree to be
bound by all the terms and conditions of this Agreement.



b.  
Proxy. Each Shareholder, by this Agreement, hereby constitutes and appoints
Tunks, with full power of substitution, during and for the Term, as
Shareholder’s true and lawful attorney and irrevocable proxy, for and in
Shareholder’s name, place and stead, to vote the Shares owned or held by
Shareholder as Shareholder's proxy in all proceedings in which the vote or
written consent of shareholders may be required or authorized by law during the
Term (including, but not limited to actual meetings of the shareholders of the
Company and written consents to action) regardless of whether such Shareholder
actually attends any applicable meeting or signs any applicable consent, or
not.  Each Shareholder intends the foregoing proxy to be, and it shall be,
irrevocable and coupled with an interest during the Term.  All action to be
taken on any question shall be determined by Tunks, in his sole discretion.




Page 2 of 6
Voting Agreement
 
 

--------------------------------------------------------------------------------

 



c.  
Term. For the purposes of this Agreement, "Term" means the period from September
11, 2013 (the “Effective Date”) until the earlier of such time as (a) Tunks no
longer serves as a director of the Company; or (b) Tunks provides the
Shareholders at least ten (10) days written notice of his intent to terminate
this Agreement.  Notwithstanding this Section 5(c) and in an abundance of
caution only, each Shareholder agrees that if a court of competent jurisdiction
shall rule that the proxy provided hereunder is not coupled with an interest
(notwithstanding the express terms of this Agreement), the Term shall be
determined to be in place until the seventh (7th) anniversary of the Effective
Date consistent with Section 78.355(4) of the Nevada Revised Statutes.



d.  
Agreements. Each Shareholder agrees that it will not enter into any agreement or
understanding with any person or entity or take any action during the Term which
will permit any person or entity to vote or give instructions to vote the Shares
in any manner inconsistent with the terms of this Agreement. Each Shareholder
further agrees to take such further action and execute and deliver, and cause
others to execute and deliver such other instruments as may be necessary to
effectuate the intent of this Agreement, including without limitation, proxies
and other documents permitting Tunks to vote the Shares or to direct the record
owners thereof to vote the Shares in accordance with this Agreement. Without
limiting the foregoing, each Shareholder shall deliver to Tunks a duly executed
Voting Proxy in the form attached hereto as Exhibit A simultaneously with the
execution hereof.



6. Reservation of Rights.  All other rights and privileges of ownership of the
Shares shall be reserved to and retained by each Shareholder.
 
7. Specific Performance.  Each Party hereto acknowledges that a remedy at law
for any breach or attempted breach of terms and provisions of this Agreement may
be inadequate, and such Parties therefore agree that the non-breaching Party
shall be entitled to specific performance and injunctive and other equitable
relief in the event of any such breach or attempted breach.


8. Binding Effect; Successors and Assigns.  This Agreement shall be binding on
each Shareholder that has executed this Agreement, even if not signed by all
Shareholders. Upon such execution this Agreement shall be binding on and inure
to the benefit of each of the Parties who has executed this Agreement and their
respective heirs, successors and assigns.



Page 3 of 6
Voting Agreement
 
 

--------------------------------------------------------------------------------

 



9. Waiver.  The waiver by either Party to this Agreement of a breach or
violation or any provision hereof shall not operate as or be construed to be a
waiver of any subsequent breach hereof.


10. Governing Law.  This Agreement shall be interpreted in accordance with the
laws of the State of Nevada.  In the event of a dispute concerning this
Agreement, the Parties agree that venue lies in a court of competent
jurisdiction in Clark County, Nevada.


11. Headings; Gender.  The paragraph headings contained in this Agreement are
for convenience only, and shall in no manner be construed as part of this
Agreement.  All references in this Agreement as to gender shall be interpreted
in the applicable gender of the Parties.


12. Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to affect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.


13. Amendment.  No modification, amendment, addition to, or termination of this
Agreement, nor waiver of any of its provisions, shall be valid or enforceable
unless in writing and signed by all the Parties hereto.


14. Entire Agreement.  This Agreement constitutes the sole and only agreement of
the Parties hereto and supersedes any prior understanding or written or oral
agreements between the Parties respecting the subject matter hereof.
 
15. Effect of Facsimile and Photocopied Signatures. This Agreement may be
executed in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed or scanned and emailed to another Party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing Party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.










[Remainder of page left intentionally blank. Signature page follows.]



Page 4 of 6
Voting Agreement
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date set forth below, to be effective as provided above.


(“Shareholders”)




By: /s/ Luciana D’Alessandris
Luciana D’Alessandris
250 Series A Preferred Stock Shares


Date: September 11, 2013




By: /s/ Jim Vogiatzis
Jim Vogiatzis
250 Series A Preferred Stock Shares


Date: September 11, 2013




By: /s/ Michael Zitser
Michael Zitser
250 Series A Preferred Stock Shares


Date:September 11, 2013
 


By: /s/ Sergey Kartsev
Sergey Kartsev
250 Series A Preferred Stock Shares


Date: September 11, 2013
 


(“TUNKS”)




/s/ Stephen W. Tunks
Stephen W. Tunks


Date: September 11, 2013



Page 5 of 6
Voting Agreement
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
VOTING PROXY


The undersigned Series A Preferred Stock shareholder (the “Shareholder”) of
Eco-Tek Group, Inc., a Nevada corporation (the "Company"), who beneficially owns
250 shares of the Series A Preferred Stock (the “Shares”) of the Company as of
the date hereof, hereby appoints Stephen W. Tunks as proxy (the "Proxy"), with
full power of with full power of substitution, for and in the name of the
undersigned, to vote the Shares (and such other shares as he may come to own or
have voting control over, as described in greater detail in the Voting
Agreement, which this Voting Proxy is attached to as Exhibit A), as his proxy in
all proceedings in which the vote or written consent of shareholders may be
required or authorized by law (including, but not limited to actual meetings of
the shareholders of the Company and written consents to action), as if the
undersigned were present and voting such Shares, on any matters to come before
the Company, in his sole discretion as the Shareholder’s true and lawful
attorney and irrevocable proxy, for and in Shareholder’s name, place and stead,
to vote the Shares owned or held by Shareholder as Shareholder's proxy
regardless of whether such Shareholder actually attends any applicable meeting
or signs any applicable consent, or not.


The undersigned hereby affirms that this Proxy is coupled with an interest and
ratifies and confirms all that the Proxy may lawfully do or cause to be done by
virtue hereof.  This Voting Proxy shall be in effect from September 11, 2013
(the “Effective Date”) until the earlier of such time as (a) Tunks no longer
serves as a director of the Company; or (b) Tunks provides the Shareholder at
least ten (10) days written notice of his intent to terminate this
proxy.  Notwithstanding the above and in an abundance of caution only, the
Shareholder agrees that if a court of competent jurisdiction shall rule that the
proxy provided hereunder is not coupled with an interest (notwithstanding the
express terms of this Agreement), the Term shall be determined to be in place
until the seventh (7th) anniversary of the Effective Date consistent with
Section 78.355(4) of the Nevada Revised Statutes.


Executed this 11th day of September, 2013.




By: /s/ Luciana D’Alessandris


Printed Name: Luciana D’Alessandris

250 Series A Preferred Stock Shares


 
 
 
 
 
Page 6 of 6
Voting Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
VOTING PROXY


The undersigned Series A Preferred Stock shareholder (the “Shareholder”) of
Eco-Tek Group, Inc., a Nevada corporation (the "Company"), who beneficially owns
250 shares of the Series A Preferred Stock (the “Shares”) of the Company as of
the date hereof, hereby appoints Stephen W. Tunks as proxy (the "Proxy"), with
full power of with full power of substitution, for and in the name of the
undersigned, to vote the Shares (and such other shares as he may come to own or
have voting control over, as described in greater detail in the Voting
Agreement, which this Voting Proxy is attached to as Exhibit A), as his proxy in
all proceedings in which the vote or written consent of shareholders may be
required or authorized by law (including, but not limited to actual meetings of
the shareholders of the Company and written consents to action), as if the
undersigned were present and voting such Shares, on any matters to come before
the Company, in his sole discretion as the Shareholder’s true and lawful
attorney and irrevocable proxy, for and in Shareholder’s name, place and stead,
to vote the Shares owned or held by Shareholder as Shareholder's proxy
regardless of whether such Shareholder actually attends any applicable meeting
or signs any applicable consent, or not.


The undersigned hereby affirms that this Proxy is coupled with an interest and
ratifies and confirms all that the Proxy may lawfully do or cause to be done by
virtue hereof.  This Voting Proxy shall be in effect from September 11, 2013
(the “Effective Date”) until the earlier of such time as (a) Tunks no longer
serves as a director of the Company; or (b) Tunks provides the Shareholder at
least ten (10) days written notice of his intent to terminate this
proxy.  Notwithstanding the above and in an abundance of caution only, the
Shareholder agrees that if a court of competent jurisdiction shall rule that the
proxy provided hereunder is not coupled with an interest (notwithstanding the
express terms of this Agreement), the Term shall be determined to be in place
until the seventh (7th) anniversary of the Effective Date consistent with
Section 78.355(4) of the Nevada Revised Statutes.


Executed this 11th day of September, 2013.




By: /s/ Jim Vogiatzis
 
Printed Name: Jim Vogiatzis
 
250 Series A Preferred Stock Shares


 
 
 
 
 
Page 6 of 6
Voting Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
VOTING PROXY


The undersigned Series A Preferred Stock shareholder (the “Shareholder”) of
Eco-Tek Group, Inc., a Nevada corporation (the "Company"), who beneficially owns
250 shares of the Series A Preferred Stock (the “Shares”) of the Company as of
the date hereof, hereby appoints Stephen W. Tunks as proxy (the "Proxy"), with
full power of with full power of substitution, for and in the name of the
undersigned, to vote the Shares (and such other shares as he may come to own or
have voting control over, as described in greater detail in the Voting
Agreement, which this Voting Proxy is attached to as Exhibit A), as his proxy in
all proceedings in which the vote or written consent of shareholders may be
required or authorized by law (including, but not limited to actual meetings of
the shareholders of the Company and written consents to action), as if the
undersigned were present and voting such Shares, on any matters to come before
the Company, in his sole discretion as the Shareholder’s true and lawful
attorney and irrevocable proxy, for and in Shareholder’s name, place and stead,
to vote the Shares owned or held by Shareholder as Shareholder's proxy
regardless of whether such Shareholder actually attends any applicable meeting
or signs any applicable consent, or not.


The undersigned hereby affirms that this Proxy is coupled with an interest and
ratifies and confirms all that the Proxy may lawfully do or cause to be done by
virtue hereof.  This Voting Proxy shall be in effect from September 11, 2013
(the “Effective Date”) until the earlier of such time as (a) Tunks no longer
serves as a director of the Company; or (b) Tunks provides the Shareholder at
least ten (10) days written notice of his intent to terminate this
proxy.  Notwithstanding the above and in an abundance of caution only, the
Shareholder agrees that if a court of competent jurisdiction shall rule that the
proxy provided hereunder is not coupled with an interest (notwithstanding the
express terms of this Agreement), the Term shall be determined to be in place
until the seventh (7th) anniversary of the Effective Date consistent with
Section 78.355(4) of the Nevada Revised Statutes.


Executed this 11th day of September, 2013.




By: /s/ Michael Zitser
 
Printed Name: Michael Zitser
 
250 Series A Preferred Stock Shares


 
 
 
 
 
Page 6 of 6
Voting Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
VOTING PROXY


The undersigned Series A Preferred Stock shareholder (the “Shareholder”) of
Eco-Tek Group, Inc., a Nevada corporation (the "Company"), who beneficially owns
250 shares of the Series A Preferred Stock (the “Shares”) of the Company as of
the date hereof, hereby appoints Stephen W. Tunks as proxy (the "Proxy"), with
full power of with full power of substitution, for and in the name of the
undersigned, to vote the Shares (and such other shares as he may come to own or
have voting control over, as described in greater detail in the Voting
Agreement, which this Voting Proxy is attached to as Exhibit A), as his proxy in
all proceedings in which the vote or written consent of shareholders may be
required or authorized by law (including, but not limited to actual meetings of
the shareholders of the Company and written consents to action), as if the
undersigned were present and voting such Shares, on any matters to come before
the Company, in his sole discretion as the Shareholder’s true and lawful
attorney and irrevocable proxy, for and in Shareholder’s name, place and stead,
to vote the Shares owned or held by Shareholder as Shareholder's proxy
regardless of whether such Shareholder actually attends any applicable meeting
or signs any applicable consent, or not.


The undersigned hereby affirms that this Proxy is coupled with an interest and
ratifies and confirms all that the Proxy may lawfully do or cause to be done by
virtue hereof.  This Voting Proxy shall be in effect from September 11, 2013
(the “Effective Date”) until the earlier of such time as (a) Tunks no longer
serves as a director of the Company; or (b) Tunks provides the Shareholder at
least ten (10) days written notice of his intent to terminate this
proxy.  Notwithstanding the above and in an abundance of caution only, the
Shareholder agrees that if a court of competent jurisdiction shall rule that the
proxy provided hereunder is not coupled with an interest (notwithstanding the
express terms of this Agreement), the Term shall be determined to be in place
until the seventh (7th) anniversary of the Effective Date consistent with
Section 78.355(4) of the Nevada Revised Statutes.


Executed this 11th day of September, 2013.




By: /s/ Sergey Kartsev
 
Printed Name: Sergey Kartsev
 
250 Series A Preferred Stock Shares


 
 
 
 
 
Page 6 of 6
Voting Agreement
 

--------------------------------------------------------------------------------